DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Figs. 6A-7B, 10A, 12A, 17A, 19, and 21 the unlabeled rectangular boxes as pointed out by numerals 130, 134, 189, 210, and 244 should be provided with descriptive text labels (see MPEP 608.02(d)(a))
The Figs. 7C-7D, 9B, 11, 18A-18C, 20A-20B, 22A, 22D-1, 22D-2, and 22F comprises black and white photographs (see MPEP 608.02(V)(b)(1))
The Figs. 22C and 25 are improperly shaded and without clear black lines (see MPEP 608.2(V)(l) and 608.02(V)(m)). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-10, 14-16, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2003/0056281 A1) in view of Kelleher et al. (US 2015/0005750 A1) and Gertner et al. (US 2018/0104514 A1).
Regarding claim 1, Hasegawa discloses a moldable warming device (eye mask 10 with self-heating members) (Fig. 1; abstract), comprising: 
a heating disc (exothermic bodies 23 enclosed in film 22) (Figs. 3-9; para. [0046]); 

a coupling device (housing portion 19 formed by front plate 14, back plate 18, and eye pads 20 which hold exothermic bodies 23) (Figs. 4, 8-9; para. [0043]); 
a mask configured to hold the heating disc, the harmonic RFSVG, and the coupling device for use in parallel utility (eye mask 10 holds or carries all components of the device) (Fig. 1; abstract);
wherein the moldable warming device is configured to provide an eyelid surface and periorbital structures with therapeutic warmth (eye mask is used to provide warming to the user’s eyes) (abstract). 
Hasegawa does not disclose a sensor array, the sensor array configured to determine tuning parameters of a vibration and heating profile of a user's individual eyelid, periorbital, and nasal three- dimensional anatomy and surface topography.
However, Kelleher teaches a system to treat eyelids and Meibomian glands (Kelleher; abstract) including a sensor array, the sensor array configured to determine tuning parameters of a vibration and heating profile of a user's individual eyelid, periorbital, and nasal three- dimensional anatomy and surface topography (first safety sensor monitors temperature to ensure tissue is not damaged; force or pressure sensors 221 monitor force applied to eyelid; third safety sensor monitors the energy transducers which can emit ultrasound or vibrational energy) (Kelleher; para. [0087]; para. [0166]; para. [0198]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa mask to include a sensor 
Hasegawa does not disclose wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit (vibratory surface is positioned at a nasal bridge to stimulate the lacrimal gland to produce tears) (Gertner; para. [0009]; para. [0131]; para. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa mask to add an additional harmonic RFSVG as the first harmonic RFSVG which is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 2, the modified Hasegawa device teaches a second harmonic RFSVG (Hasegawa micro-vibrating device 30, which is separate from the Gertner vibratory surface used to teach the first RFSVG) (Hasegawa; Fig. 9), wherein the mask is configured to hold the second harmonic RFSVG (eye mask 10 holds or carries all components of the device) (Hasegawa; Figs. 1, 9; abstract), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration (eye mask 10 would cover the eyelid and use the vibrating device 30 to provide vibration to the eyes) (Hasegawa; Figs. 1, 9; abstract; para. [0023]).
Regarding claim 3, Hasegawa discloses wherein the coupling device is configured to contact the user's eyelid skin for heat transfer (the eye pads 20 portion of the coupling device would contact a user’s eyelid when worn) (Fig. 8; para. [0049]).
Regarding claim 6, Kelleher teaches wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface (first safety sensor monitors temperature) (Kelleher; para. [0166]).
Regarding claim 9, Kelleher teaches wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors  (first safety sensor monitors temperature) (Kelleher; para. [0166]), pressure sensors (force or pressure sensors 221) (Kelleher; para. [0104]).
Regarding claim 10, 
Regarding claim 14, Hasegawa discloses a method for ophthalmic eyelid therapy (eye mask 10 for heat and vibration treatment for eyelids) (Fig. 1; abstract), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (eye mask 10 with self-heating members for heating the eyes) (Fig. 1; abstract), the moldable warming device comprising: 
a heating disc (exothermic bodies 23 enclosed in film 22) (Figs. 3-9; para. [0046]); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Fig. 9); 
a coupling device (the exothermic bodies 23 are held within the housing portion 19 formed by front plate 14, back plate 18, and eye pads 20) (Figs. 4, 8-9; para. [0043]); 
a mask, wherein the mask is configured to hold the heating disc, the harmonic RFSVG, and the coupling device for use in parallel utility (eye mask 10) (Fig. 1); 
generating thermal energy and transferring the thermal energy to an eyelid surface and periorbital structures (exothermic bodies 23 provide heat to the eyes) (Figs. 3-9; abstract; paras. [0047-0048]); 
generating harmonic resonance or non-resonance frequency stimulation vibration  (micro-vibrating device 30 provides vibration to the eyes) (Fig. 9; abstract; para. [0023]).
Hasegawa does not disclose a sensor array.
However, Kelleher teaches a system to treat eyelids and Meibomian glands (Kelleher; abstract) including a sensor array (first safety sensor monitors temperature to ensure tissue is not damaged; force or pressure sensors 221 monitor force applied to eyelid; third safety sensor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa moldable warming device to include a sensor array, as taught by Kelleher, for the purpose of ensuring user safety enabling a user to avoid tissue damage (Kelleher; para. [0104]; para. [0166]; para. [0198]), as well as to provide a suitable vibration pattern to aid in expressing meibum (Kelleher; paras. [0174-0175]).
Hasegawa does not disclose transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone; 
and stimulating nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone and stimulating nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit (vibratory surface is positioned at the bony region of a nasal bridge to stimulate the lacrimal gland to produce tears) (Gertner; para. [0009]; para. [0131]; para. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa method to include the steps of transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone; 

Regarding claim 15, Hasegawa discloses wherein the thermal energy is transferred to an inner surface of the eyelid (eye mask 10 provides heat and vibration to eyeball parts, including the eyelid as the mask would be physically contacting the eyelid when a user is wearing it) (Fig. 1; abstract).
Regarding claim 16, Hasegawa discloses wherein the coupling device is configured to contact the user's eyelid skin for heat transfer (the eye pads 20 portion of the coupling device would contact a user’s eyelid when worn) (Fig. 8; para. [0049]).
Regarding claim 19, Kelleher teaches wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface (first safety sensor monitors temperature) (Kelleher; para. [0166]).
Regarding claim 21, Kelleher teaches wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors (first safety sensor monitors temperature) (Kelleher; para. [0166]), pressure sensors (force or pressure sensors 221) (Kelleher; para. [0104]).
Regarding claim 22, the modified Hasegawa method teaches generating, at the sensor array, a data stream responsive to a vibration and heating profile of the user's individual patient eyelid and periorbital three-dimensional anatomy and surface topography (first safety sensor monitors temperature data; third safety sensor, which can emit ultrasound or vibrational .
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher and Gertner as applied to claims 1 and 14 above, and further in view of Linder (US 8,721,572 B1).
Regarding claims 4 and 17, the modified Hasegawa device teaches the invention as previously claimed, but does not teach wherein the coupling device comprises hydrogel.
However, Linder teaches a device for treating the eye (Linder; abstract; col. 16, line 5) which includes a hydrogel which sticks a strip to an eyelid (Linder; col. 6, lines 52-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa coupling device to include a hydrogel, as taught by Linder, for the purpose of providing a gentle adhesive which also moisturizes the skin (Linder; col. 6, lines 52-59).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher and Gertner as applied to claims 1 and 14 above, and further in view of Carey (US 2012/0222192 A1).
Regarding claims 5 and 18, the modified Hasegawa device teaches the invention as previously claimed, but does not teach wherein the mask comprises a heat reflective material configured to reflect and direct heat from the heating disc toward the user's eyelid surface.
However, Carey teaches an eye mask with a heating mechanism (Carey; abstract) including a heat reflective material configured to reflect and direct heat from the heating 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa mask to include a heat reflective material, as taught by Cary, for the purpose of enabling heat to be reflected towards a wearer (Carey; para. [0028]).
Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher and Gertner as applied to claims 6 and 19 above, and further in view of Mohn (US 2014/0052198 A1).
Regarding claims 7 and 20, the modified Hasegawa device teaches the invention as previously claimed, including a printed circuit board (printed circuit board) (Kelleher; para. [0025]) and the thermocouple (first safety sensor) (Kelleher; para. [0029]), but does not teach wherein the sensor array includes a flexible printed circuit board where the thermocouple is embedded therein.
However, Mohn teaches a circuit for applying heat (Mohn; abstract) including a flexible printed circuit board (circuit formed on flexible substrate) (Mohn; para. [0019]) where the thermocouple is embedded therein (temperature sensor mounted on the flexible substrate) (Mohn; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kelleher circuit board to be flexible and have the thermocouple embedded therein, as taught by Mohn, for the purpose of enabling the circuit board to conform to the contours of the body (Mohn; para. [0019]).
Regarding claim 8, Mohn teaches wherein the flexible printed circuit board comprises a polyimide film (flexible substrate made of polyimide) (Mohn; para. [0056]).
Claims 11-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher and Gertner as applied to claims 1 and 14 above, and further in view of Grenon et al. (US 2007/0060988 A1).
Regarding claim 11, the modified Hasegawa device teaches the invention as previously claimed, but does not teach a microprocessor; and a wireless transmitter, wherein the microprocessor converts analog data generated from the sensor array into a digital data stream, and wherein the wireless transmitter transmits the digital data stream wirelessly via an antenna.
However, Kelleher further teaches a microprocessor (sensors controlled by microprocessor) (Kelleher; para. [0200]); and a wireless transmitter (data transmission means 320 transmits data from sensors wirelessly) (Kelleher; para. [0155]), and wherein the wireless transmitter transmits the digital data stream wirelessly via an antenna (data from sensors is transmitted wirelessly via an antenna) (Kelleher; para. [0155]). Kelleher also teaches data from the sensors can be either analog or digital or a combination thereof (Kelleher; para. [0110]). Moreover, Grenon teaches an apparatus to apply heat to eyelids (Grenon; abstract) wherein the microprocessor (micro-processor) (Grenon; para. [0123]) converts analog data into a digital data stream (A/D converters) (Grenon; para. [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device to include a microprocessor and wireless transmitter, as taught by Kelleher, for the purpose of enabling 
Regarding claim 12, Kelleher teaches wherein the wirelessly transmitted digital data stream is configured to be received by a smart device (smartphone downloads data from device 200) (Kelleher; para. [0213]).
Regarding claim 13, Kelleher teaches wherein the wirelessly received digital data stream is configured to be processed by a smart device application (a smartphone allows for a user to input data to a controller, and thus there must be an application on the smartphone to allow for that interfacing) (Kelleher; para. [0108]; para. [0213]).
Regarding claim 23, the modified Hasegawa method teaches converting the data stream from analog to digital (A/D converters) (Grenon; para. [0146]); and transmitting the data stream wirelessly via an antenna (data from sensors is transmitted wirelessly via an antenna) (Kelleher; para. [0155]).
Regarding claim 24, Kelleher teaches receiving the wirelessly transmitted data stream using a smart device (smartphone downloads data from device 200) (Kelleher; para. [0213]).
Regarding claim 25, Kelleher teaches processing the wirelessly transmitted data stream using a smart device application (a smartphone allows for a user to input data to a controller, .
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Gertner.
Regarding claim 26, Hasegawa discloses a moldable warming device (eye mask 10 with self-heating members) (Fig. 1; abstract), comprising: 
a heating disc (exothermic bodies 23 enclosed in film 22) (Figs. 3-9; para. [0046]); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Fig. 9); 
a coupling device (housing portion 19 formed by front plate 14, back plate 18, and eye pads 20 which hold exothermic bodies 23) (Figs. 4, 8-9; para. [0043]); 
and a mask configured to hold the heating disc, the harmonic RFSVG, and the coupling device for use in parallel utility (eye mask 10 holds or carries all components of the device) (Fig. 1; abstract), wherein the moldable warming device is configured to provide an eyelid surface and periorbital structures with therapeutic warmth (eye mask is used to provide warming to the user’s eyes) (abstract). 
Hasegawa does not disclose wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) wherein the first harmonic RFSVG 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device to add an additional harmonic RFSVG as the first harmonic RFSVG which is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 27, the modified .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Gertner and Nichols (US 2014/0336565 A1).
Regarding claim 28, Hasegawa discloses a method for ophthalmic eyelid therapy (eye mask 10 for heat and vibration treatment for eyelids) (Fig. 1; abstract), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (eye mask 10 with self-heating members for heating the eyes) (Fig. 1; abstract), the moldable warming device comprising: 
a heating disc (exothermic bodies 23 enclosed in film 22) (Figs. 3-9; para. [0046]); 
a first harmonic resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Fig. 9); 
a coupling device (the exothermic bodies 23 are held within the housing portion 19 formed by front plate 14, back plate 18, and eye pads 20) (Figs. 4, 8-9; para. [0043]); 
and a mask, wherein the mask is configured to hold the heating disc, the first harmonic RFSVG, the second harmonic RFSVG, and the coupling device for use in parallel utility  (eye mask 10 holds or carries all components of the device) (Fig. 1; abstract); 
reducing viscosity of the user's meibum by generating thermal energy via the heating disc and transferring the thermal energy to the user's eyelid surface and periorbital structures (exothermic bodies 23 provide heat to the eyes to unblock the Meibomian glands) (Figs. 3-9; abstract; para. [0016]; paras. [0047-0048]); 
mobilizing the user's meibum by generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVG and transferring the harmonic 
Hasegawa does not disclose a second harmonic RFSVG; and stimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by generating the harmonic resonance or non-resonance frequency stimulation vibration via the second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a second harmonic RFSVG; and stimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by generating the harmonic resonance or non-resonance frequency stimulation vibration via the second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone (vibratory surface is positioned at the bony region of a nasal bridge to stimulate the lacrimal gland to produce tears) (Gertner; para. [0009]; para. [0131]; para. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa method to include a second harmonic RFSVG and stimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by generating the harmonic resonance or 
Hasegawa does not disclose generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures.
However, Nichols teaches a device for treating the eyes (Nichols; abstract) including generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures (vibration and heating to the eyes can be turned on/off selectively by a user; thus heating can be turned off when vibration is turned on) (Nichols; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa method to include generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures, as taught by Nichols, for the purpose of enabling a user to individually control and customize the heating and vibration (Nichols; para. [0034]) of the eye treatment to suit their needs.
Double Patenting
Claims 1-28 are of this application is patentably indistinct from claims 1, 3-5, and 23-25 of Application No. 16/244,820, hereinafter ‘820, and claims 1, 3-8, 10-14, and 16-24 of Application No. 16/146,396, hereinafter ‘396. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9-10, 14-16, 22, and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 23-25 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner.
Regarding claim 1, ‘820 discloses a moldable warming device (claim 1), comprising: 
a heating disc (claim 1); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 1); 
a coupling device (claim 1); 
a mask configured to hold the heating disc, the first harmonic RFSVG, and the coupling device for use in parallel utility (claim 1); 

Copending Application ‘820 does not disclose wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit (vibratory surface is positioned at a nasal bridge to stimulate the lacrimal gland to produce tears) (Gertner; para. [0009]; para. [0131]; para. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 device to add an additional harmonic RFSVG as the first harmonic RFSVG which is configured to provide tuned harmonic 
Regarding claim 2, the modified ‘820 device teaches a second harmonic RFSVG (the RFSVG of ‘820 claim 1, separate from the vibration surface added with Gertner) (‘820 claim 1), wherein the mask is configured to hold the second harmonic RFSVG (‘820 claim 1), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration (vibratory energy generated according to the tuning parameters) (‘820 claim 1).
Regarding claim 3, ‘820 discloses wherein the coupling device is configured to contact the user's eyelid skin for heat transfer (claim 3).
Regarding claim 9, ‘820 discloses wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors, pressure sensors, moisture sensors, pH sensors, and combinations thereof (claim 4).
Regarding claim 10, the modified ‘820 device teaches a vibration modulation controller, wherein the vibration modulation controller controls the stimulation of the first harmonic RFSVG (adjustment control to vary vibration) (Gertner; para. [0148]).
Regarding claim 14, ‘820 discloses a method for ophthalmic eyelid therapy (claim 23), the method comprising the steps of: 

a heating disc (claim 23); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 23); 
a coupling device (claim 23); 
a mask, wherein the mask is configured to hold the heating disc, the harmonic RFSVG, and the coupling device for use in parallel utility (claim 23); 
and a sensor array (claim 23); 
generating thermal energy and transferring the thermal energy to an eyelid surface and periorbital structures (claim 23). 
Copending Application ‘820 does not disclose generating harmonic resonance or non-resonance frequency stimulation vibration and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone; and stimulating nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) generating harmonic resonance or non-resonance frequency stimulation vibration and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone; and stimulating nasal sensory nerves to induce tear production reflex in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 method to include generating harmonic resonance or non-resonance frequency stimulation vibration and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone; and stimulating nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 15, ‘820 discloses wherein the thermal energy is transferred to an inner surface of the eyelid (entire eyelid is provided with warmth, thus the thermal energy would be transferred to the inner eyelid surface) (claim 24).
Regarding claim 16, ‘820 does not explicitly teach wherein the coupling device is configured to contact the user's eyelid skin for heat transfer.
However, ‘820 does disclose the moldable warming device is applied to the eyelids, comprises the coupling device, and generates thermal and vibratory energy (claim 23). One of ordinary skill in the art would also recognize that direct physical contact between a source of heat or vibration and a target area would thus minimize the heat or vibration lost in transit from the source to the target.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 coupling device to contact the user’s eyelid skin as claimed for the purpose of enabling the heat and vibration to be more 
Regarding claim 22, ‘820 discloses generating, at the sensor array, a data stream responsive to a vibration and heating profile of the user's individual patient eyelid and periorbital three-dimensional anatomy and surface topography (claim 23).
Regarding claim 26, ‘820 discloses a moldable warming device (claim 1), comprising: 
a heating disc (claim 1); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 1); 
a coupling device (claim 1); 
and a mask configured to hold the heating disc, the first harmonic RFSVG, and the coupling device for use in parallel utility (claim 1), wherein the moldable warming device is configured to provide an eyelid surface and periorbital structures with therapeutic warmth (the system generates thermal energy to treat eyelids) (claim 1).
Copending Application ‘820 does not disclose wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 device to add an additional harmonic RFSVG as the first harmonic RFSVG which is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 27, the modified ‘820 device teaches a second harmonic RFSVG (the RFSVG of ‘820 claim 1, separate from the vibration surface added with Gertner) (‘820 claim 1), wherein the mask is configured to hold the second harmonic RFSVG (‘820 claim 1), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration  (vibratory energy generated according to the tuning parameters) (‘820 claim 1).
This is a provisional nonstatutory double patenting rejection.
Claims 4 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 23-25 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner as applied to claims 1 and 14 above, and in further view of Linder.
Regarding claims 4 and 17, the modified ‘820 device teaches the invention as previously claimed, but does not teach wherein the coupling device comprises hydrogel.
However, Linder teaches a device for treating the eye (Linder; abstract; col. 16, line 5) which includes a hydrogel which sticks a strip to an eyelid (Linder; col. 6, lines 52-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 coupling device to include a hydrogel, as taught by Linder, for the purpose of providing a gentle adhesive which also moisturizes the skin (Linder; col. 6, lines 52-59).
This is a provisional nonstatutory double patenting rejection.
Claims 5 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 23-25 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner as applied to claims 1 and 14 above, and in further view of Carey.
Regarding claims 5 and 18, the modified ‘820 device teaches the invention as previously claimed, but does not teach wherein the mask comprises a heat reflective material configured to reflect and direct heat from the heating disc toward the user's eyelid surface.
However, Carey teaches an eye mask with a heating mechanism (Carey; abstract) including a heat reflective material configured to reflect and direct heat from the heating element toward the user's eyelid surface (reflective layer 41 reflects heat from the temperature control circuit layer 43 towards the face of a wearer) (Carey; Fig. 3a; para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 mask to include a heat .
This is a provisional nonstatutory double patenting rejection.
Claims 6, 11-13, 19, 21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 23-25 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner as applied to claims 1 and 14 above, and in further view of Kelleher.
Regarding claim 6 and 19, the modified ‘820 device teaches the invention as previously claimed, but does not teach wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface.
However, Kelleher teaches a system to treat eyelids and Meibomian glands (Kelleher; abstract) wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface (first safety sensor monitors temperature) (Kelleher; para. [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 sensor array to include a thermocouple configured to record temperature of the user's eyelid surface, as taught by Kelleher, for the purpose of ensuring user safety enabling a user to avoid tissue damage from heat (Kelleher; para. [0104]; para. [0166]; para. [0198]).
Regarding claim 11, the modified ‘820 device teaches the invention as previously claimed, including a microprocessor; and a wireless transmitter, wherein the microprocessor converts analog data generated from the sensor array into a digital data stream, and wherein 
However, Kelleher further teaches wherein the wireless transmitter transmits the digital data stream wirelessly via an antenna (data from sensors is transmitted wirelessly via an antenna) (Kelleher; para. [0155]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 device to include an antenna, as taught by Kelleher, for the purpose of providing the device with a specific mechanism suitable for wireless data transmission.
Regarding claim 12, the modified ‘820 device teaches the device as previously claimed, but does not teach wherein the wirelessly transmitted digital data stream is configured to be received by a smart device.
However, Kelleher further teaches wherein the wirelessly transmitted digital data stream is configured to be received by a smart device (smartphone downloads data from device 200) (Kelleher; para. [0213]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 device such that the wirelessly transmitted digital data stream is configured to be received by a smart device, as taught by Kelleher, for the purpose of allowing data to be logged in an external device without the clinician having to take manual notes (Kelleher; para. [0213]).
Regarding claim 13, the modified ‘820 device teaches wherein the wirelessly received digital data stream is configured to be processed by a smart device application (a smartphone 
Regarding claim 21, the modified ‘820 device is silent on wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors, pressure sensors, moisture sensors, pH sensors, and combinations thereof.
However, Kelleher further teaches a sensor array with temperature sensors (first safety sensor monitors temperature) (Kelleher; para. [0166]) and pressure sensors (force or pressure sensors 221) (Kelleher; para. [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 device sensor array to include temperature and pressure sensors, as taught by Kelleher, for the purpose of ensuring user safety enabling a user to avoid tissue damage (Kelleher; para. [0104]; para. [0166]; para. [0198]).
Regarding claim 23, the modified ‘820 device teaches converting the data stream from analog to digital (‘820 claim 25); and transmitting the data stream wirelessly via an antenna (data from sensors is transmitted wirelessly via an antenna) (Kelleher; para. [0155]).
Regarding claim 24, the modified ‘820 device teaches receiving the wirelessly transmitted data stream using a smart device (smartphone downloads data from device 200) (Kelleher; para. [0213]).
Regarding claim 25, the modified ‘820 device teaches processing the wirelessly transmitted data stream using a smart device application (any data sent to a smartphone would be processed by the smartphone; as the smartphone allows for a user to input data to a .
This is a provisional nonstatutory double patenting rejection.
Claims 7-8 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 23-25 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner and Kelleher as applied to claims 6 and 19 above, and in further view of Mohn.
Regarding claims 7 and 20, the modified ‘820 device teaches the invention as previously claimed, but does not teach wherein the sensor array includes a flexible printed circuit board where the thermocouple is embedded therein.
However, Mohn teaches a circuit for applying heat (Mohn; abstract) including a flexible printed circuit board (circuit formed on flexible substrate) (Mohn; para. [0019]) where the thermocouple is embedded therein (temperature sensor mounted on the flexible substrate) (Mohn; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 sensor array to include a flexible printed circuit board where the thermocouple is embedded therein, as taught by Mohn, for the purpose of enabling the sensor array to conform to the contours of the body (Mohn; para. [0019]).
Regarding claim 8, Mohn teaches wherein the flexible printed circuit board comprises a polyimide film (flexible substrate made of polyimide) (Mohn; para. [0056]).
This is a provisional nonstatutory double patenting rejection.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner and Nichols.
Regarding claim 28, ‘820 discloses a method for ophthalmic eyelid therapy (claim 23), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (claim 23), the moldable warming device comprising: 
a heating disc (claim 23); 
a first harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 23); 
a coupling device (claim 23); 
and a mask, wherein the mask is configured to hold the heating disc, the first harmonic RFSVG, the second harmonic RFSVG, and the coupling device for use in parallel utility (claim 23); 
reducing viscosity of the user's meibum by generating thermal energy via the heating disc and transferring the thermal energy to the user's eyelid surface and periorbital structures (thermal energy generated at the moldable warming device on the eyelids would function to reduce the viscosity of meibum as claimed) (claim 23); 
mobilizing the user's meibum by generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration to the user's eyelid surface and 
Copending Application ‘820 does not disclose a second harmonic RFSVG; and stimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by generating the harmonic resonance or non-resonance frequency stimulation vibration via the second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a second harmonic RFSVG; and stimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by generating the harmonic resonance or non-resonance frequency stimulation vibration via the second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone (vibratory surface is positioned at the bony region of a nasal bridge to stimulate the lacrimal gland to produce tears) (Gertner; para. [0009]; para. [0131]; para. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 method to include a second harmonic RFSVG and stimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by generating the harmonic resonance or non-resonance frequency stimulation vibration via the second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal 
Copending Application ‘820 does not disclose generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures.
However, Nichols teaches a device for treating the eyes (Nichols; abstract) including generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures (vibration and heating to the eyes can be turned on/off selectively by a user; thus heating can be turned off when vibration is turned on) (Nichols; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 method to include generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures, as taught by Nichols, for the purpose of enabling a user to individually control and customize the heating and vibration (Nichols; para. [0034]) of the eye treatment to suit their needs.
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 5-16, and 18-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-14, and 16-24 of copending Application No. 16.146,396, hereinafter ‘396, in view of Gertner.
Regarding claim 1, ‘396 discloses a moldable warming device (claim 1), comprising: 
a heating disc (claim 1); 

a coupling device (claim 1); 
a mask configured to hold the heating disc, the first harmonic RFSVG, and the coupling device for use in parallel utility (claim 1); 
and a sensor array, the sensor array configured to determine tuning parameters of a vibration and heating profile of a user's individual eyelid, periorbital, and nasal three- dimensional anatomy and surface topography (claim 1), wherein the moldable warming device is configured to provide an eyelid surface and periorbital structures with therapeutic warmth (claim 1). 
Copending Application ‘396 does not disclose wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit (vibratory surface is positioned at a nasal bridge to stimulate the lacrimal gland to produce tears) (Gertner; para. [0009]; para. [0131]; para. [0134]).

Regarding claim 2, the modified ‘396 device teaches a second harmonic RFSVG (the RFSVG of ‘820 claim 1, separate from the vibration surface added with Gertner) (‘396 claim 1), wherein the mask is configured to hold the second harmonic RFSVG (‘396 claim 1), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration (‘396 claim 1).
Regarding claim 3, ‘396 discloses wherein the coupling device is configured to contact the user's eyelid skin for heat transfer (claim 3).
Regarding claim 5, ‘396 discloses wherein the mask comprises a heat reflective material configured to reflect and direct heat from the heating disc toward the user's eyelid surface (claim 4).
Regarding claim 6, ‘396 discloses wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface (claim 5).
Regarding claim 7, 
Regarding claim 8, ‘396 discloses wherein the flexible printed circuit board comprises a polyimide film (claim 7).
Regarding claim 9, ‘396 discloses wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors, pressure sensors, moisture sensors, pH sensors, and combinations thereof (claim 8).
Regarding claim 10, the modified ‘396 device teaches a vibration modulation controller, wherein the vibration modulation controller controls the stimulation of the first harmonic RFSVG (adjustment control to vary vibration) (Gertner; para. [0148]).
Regarding claim 11, ‘396 discloses a microprocessor; and a wireless transmitter, wherein the microprocessor converts analog data generated from the sensor array into a digital data stream, and wherein the wireless transmitter transmits the digital data stream wirelessly via an antenna (claim 10).
Regarding claim 12, ‘396  discloses wherein the wirelessly transmitted digital data stream is configured to be received by a smart device (claim 11).
Regarding claim 13, ‘396  discloses wherein the wirelessly received digital data stream is configured to be processed by a smart device application (claim 12).
Regarding claim 14, ‘396  discloses a method for ophthalmic eyelid therapy (claim 13), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (claim 13), the moldable warming device comprising: 
a heating disc (claim 13); 

a coupling device (claim 13);  
a mask, wherein the mask is configured to hold the heating disc, the harmonic RFSVG, and the coupling device for use in parallel utility (claim 13);  
and a sensor array (claim 13);
generating thermal energy and transferring the thermal energy to an eyelid surface and periorbital structures (claim 13).
Copending Application ‘396 does not disclose generating harmonic resonance or non-resonance frequency stimulation vibration and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone; and stimulating nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) generating harmonic resonance or non-resonance frequency stimulation vibration and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone; and stimulating nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit (vibratory surface is positioned at a nasal bridge to stimulate the lacrimal gland to produce tears) (Gertner; para. [0009]; para. [0131]; para. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 method to include the steps of generating harmonic resonance or non-resonance frequency stimulation vibration and 
Regarding claim 15, ‘396 discloses wherein the thermal energy is transferred to an inner surface of the eyelid (claim 14).
Regarding claim 16, ‘396 discloses wherein the coupling device is configured to contact the user's eyelid skin for heat transfer (claim 16).
Regarding claim 18, ‘396 discloses wherein the mask comprises a heat reflective material configured to reflect and direct heat from the heating disc toward the user's eyelid surface (claim 17).
Regarding claim 19, ‘396 discloses wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface (claim 18).
Regarding claim 20, ‘396 discloses wherein the sensor array includes a flexible printed circuit board where the thermocouple is embedded therein (claim 19).
Regarding claim 21, ‘396 discloses wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors, pressure sensors, moisture sensors, pH sensors, and combinations thereof (claim 20).
Regarding claim 22, 
Regarding claim 23, ‘396 discloses converting the data stream from analog to digital; and transmitting the data stream wirelessly via an antenna (claim 22).
Regarding claim 24, ‘396 discloses receiving the wirelessly transmitted data stream using a smart device (claim 23).
Regarding claim 25, ‘396 discloses processing the wirelessly transmitted data stream using a smart device application (claim 24).
Regarding claim 26, ‘396 discloses a moldable warming device (claim 1), comprising: 
a heating disc (claim 1); 
a first harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 1); 
a coupling device (claim 1); 
and a mask configured to hold the heating disc, the first harmonic RFSVG, and the coupling device for use in parallel utility (claim 1), wherein the moldable warming device is configured to provide an eyelid surface and periorbital structures with therapeutic warmth (claim 1). 
Copending Application ‘396 does not disclose wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) wherein the first harmonic RFSVG is configured to provide tuned harmonic resonance or non-resonance frequency stimulation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 device to add an additional harmonic RFSVG as the first harmonic RFSVG which is configured to provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone such that nasal sensory nerves are stimulated to induce tear production reflex in the user's lacrimal function unit, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 27, the modified ‘396 device teaches a second harmonic RFSVG (the RFSVG of ‘820 claim 1, separate from the vibration surface added with Gertner) (‘396 claim 1), wherein the mask is configured to hold the second harmonic RFSVG (‘396 claim 1), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration (‘396 claim 1).
This is a provisional nonstatutory double patenting rejection.
Claims 4 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-14, and 16-24 of copending Application No. 16.146,396, hereinafter ‘396, in view of Gertner as applied to claims 1 and 14 above, and in further view of Linder.
Regarding claims 4 and 17, the modified ‘396 device teaches the invention as previously claimed, but does not teach wherein the coupling device comprises hydrogel.
However, Linder teaches a device for treating the eye (Linder; abstract; col. 16, line 5) which includes a hydrogel which sticks a strip to an eyelid (Linder; col. 6, lines 52-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 coupling device to include a hydrogel, as taught by Linder, for the purpose of providing a gentle adhesive which also moisturizes the skin (Linder; col. 6, lines 52-59).
This is a provisional nonstatutory double patenting rejection.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-14, and 16-24 of copending Application No. 16.146,396, hereinafter ‘396, in view of Gertner and Nichols.
Regarding claim 28, ‘396 discloses a method for ophthalmic eyelid therapy (claim 14), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (claim 14), the moldable warming device comprising: 
a heating disc (claim 14); 
a first harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 14); 
a coupling device (claim 14); 

reducing viscosity of the user's meibum by generating thermal energy via the heating disc and transferring the thermal energy to the user's eyelid surface and periorbital structures (thermal energy generated to the eyelid would function to reduce the viscosity of meibum as claimed) (claim 14); 
mobilizing the user's meibum by generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration to the user's eyelid surface and periorbital structures (vibratory energy generated at the eyelid would function to mobilize the meibum as claimed) (claim 14). 
Copending Application ‘396 does not disclose a second harmonic RFSVG; and stimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by generating the harmonic resonance or non-resonance frequency stimulation vibration via the second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a second harmonic RFSVG; and stimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by generating the harmonic resonance or non-resonance frequency stimulation vibration via the second harmonic RFSVG and transferring the harmonic resonance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 method to include a second harmonic RFSVG and stimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by generating the harmonic resonance or non-resonance frequency stimulation vibration via the second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration over the user's nasal bridge area through the user's nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Copending Application ‘396 does not disclose generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures.
However, Nichols teaches a device for treating the eyes (Nichols; abstract) including generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures (vibration and heating to the eyes can be turned on/off selectively by a user; thus heating can be turned off when vibration is turned on) (Nichols; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 method to include generating .
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0231813 A1 by Huang et al. is considered to be relevant as it discloses a self-heating face mask.
US 2009/0149925 A1 by MacDonald is considered to be relevant as it discloses a warming face mask.
US 2015/0012073 by Devine is considered to be relevant as it discloses a face mask for treating dry eye using heat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785